Citation Nr: 1402236	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, based upon substitution of the appellant as the claimant.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1983.  He died in August 2011.  The appellant is the surviving spouse of the Veteran.   

At the time of the Veteran's death, he had perfected an appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder.  Following the Veteran's death, the appellant filed multiple claims based upon her status as the Veteran's surviving spouse, including a claim seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.  See September 2011 VA Form 21-534.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim for DIC and accrued benefits was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  As such, the acquired psychiatric disorder claim was certified to the Board for adjudication based upon substitution of the appellant as the claimant.  See VA Form 8 dated April 2013.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the RO treated the appellant's PTSD and depression claims as separate issues.  However, in Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will proceed with adjudication of this claim as to whether the Veteran had an acquired psychiatric disorder, however diagnosed, that was incurred in or otherwise the result of his active service.  Consequently, the Board has listed this as a single claim above.  Moreover, such action is consistent with the fact that all psychiatric disorders, other than eating disorders, are evaluated under the same general rating formula pursuant to 38 C.F.R. § 4.130.

In June 2009, the Board remanded the current appellate claim for further development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that in the July 2013 Informal Hearing Presentation (IHP), the appellant's representative appeared to indicate that the issues of entitlement to accrued benefits for an increased disability rating for a digestive disability and entitlement to accrued benefits for an earlier effective date for the award of service connection for a digestive disability are on appeal.  However, the Veteran's claim of entitlement to an increased disability rating was denied by the Board in a June 2009 decision which he did not appeal.  Furthermore, the Board remanded the earlier effective date claim in the June 2009 decision for the issuance of a statement of the case (SOC).  The SOC was thereafter issued in August 2009.  However, the Veteran did not complete the appeal of this issue with the filing of a timely substantive appeal (VA Form 9 or similar).  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

FINDINGS OF FACT

1.  A diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125 has not been shown to be the result of the Veteran's reported in-service stressors. 

2.  An acquired psychiatric disorder, to include depression, did not have its onset in service, was not manifest within the first post-service year, and is not shown to be etiologically related to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

As alluded to above, in June 2009, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to verify the Veteran's reported stressors and provide him with a VA psychiatric examination and associate a report of the examination with the claims folder.  The claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Appeals Management Center (AMC) verified the Veteran's reported stressors with the U.S. Army and Joint Service Records Research Center (JSRRC).  Thereafter, the Veteran was afforded a VA examination in August 2010 and a report of the examination was associated with the claims folder.  Although the Veteran was not afforded a VA examination by a psychiatrist, the Board instructions only requested a psychiatric examination and did not specify that it had to be conducted by a psychiatrist; further, and as will be discussed in greater detail below, the VA examiner, who was a nurse practitioner, conducted a thorough mental health examination of the Veteran and considered his entire medical history.  The acquired psychiatric disorder claim was readjudicated via a May 2011 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in May 2006, prior to the initial adjudication of the acquired psychiatric disorder claim.  In short, the record indicates the appropriate notice pursuant to the VCAA was provided. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements from the appellant, the Veteran and their daughter as well as the Veteran's service treatment records and private treatment records.  

The Veteran was afforded a VA examination in August 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, and documented his current medical conditions.   

The Board notes the contention of the appellant's representative in the December 2013 Informal Hearing Presentation (IHP) that the August 2010 VA examination is inadequate because the examination was provided by a nurse practitioner and that she did not review the Veteran's service personnel records as these were associated with the record after the VA examination.  However, as indicated above, the Board instructions only requested a psychiatric examination and did not specify that it had to be conducted by a psychiatrist; further, the VA examiner, although a nurse practitioner, conducted a thorough mental health evaluation of the Veteran, to include a review of the claims file, consideration of his reported stressors, and rendered diagnoses in accordance with the criteria set forth in 38 C.F.R. § 4.125.  

Moreover, although a review of the record reveals that the Veteran's service personnel records were associated with the claims folder in April 2012, such did not have an effect on the adequacy of the VA examination.  Pertinently, a review of these records does not establish that the Veteran's acquired psychiatric disorder is related to his military service, nor do they otherwise provide evidence of a corroborated in-service stressor or any other in-service psychiatric disease or injury.  Further, the DD 214 discussed by the appellant's representative in the IHP was of record at the time of the VA examination and was reviewed by the examiner.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process considerations have been satisfied.  The appellant and her representative have been provided with ample opportunity to submit evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2013).  A hearing has not been requested before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for an acquired psychiatric disorder, to include PTSD

The appellant contends that the Veteran's diagnosed PTSD and depression were related to his military service, specifically an incident when he witnessed another soldier die in November 1978 as a result of being crushed between two vehicles, as well as an incident in June 1983 when he was verbally harassed by a sergeant major.  

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."
Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the competent medical evidence of record documents a diagnosis of PTSD.  See the August 2010 VA examination report.  Element (1) is therefore satisfied.  
Moving next to the appellant's claimed in-service injuries, the appellant has essentially described two different stressor experiences which she believes caused the Veteran to develop his mental health problems.  Specifically, she reported an incident when the Veteran witnessed another soldier die in November 1978 as a result of being crushed between two vehicles, as well as an incident in June 1983 when he was verbally harassed by a sergeant major.  

The Board initially notes that the Veteran's DD Form 214, his available service treatment records, and his statement of duty assignments which have been associated with his VA claims folder are negative for any indication that he served in combat during active duty.  However, the November 1978 incident regarding the death of a soldier from being crushed between two vehicles has been verified by the U.S. Army and Joint Service Records Research Center (JSRRC).  Evidence of a credible stressor has therefore been established.

With regard to the Veteran's stressor when he was verbally harassed by a sergeant major, the Board notes that when the Veteran reported this incident, he was certainly competent to attest to his own observable symptoms and in-service experiences.  However, the Board also notes that the appellant has submitted no evidence other than her own lay assertions to corroborate the claimed in-service verbal harassment.  Indeed, there is no indication that the Veteran exhibited any immediate behavioral change following his period of service, nor was there any report in his personnel records of verbal harassment as described by the appellant.  Furthermore, the Veteran's service treatment records are absent any indication that this incident occurred.  The Board therefore finds that there is no objective evidence that this particular in-service stressor occurred.  

In any event, as the evidence of record documents the appellant's corroborated stressor with regard to the Veteran witnessing another soldier die in November 1978 as a result of being crushed between two vehicles, the Board finds that element (2) has been satisfied.  
Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's PTSD was related to his military service, to include his in-service stressors.

In this regard, the Board notes that the Veteran was afforded a VA examination in August 2010.  Pertinently, the examiner considered the Veteran's in-service stressors and his postservice mental health symptomatology, to include an episode of domestic violence in 1994.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with PTSD and concluded that the Veteran's PTSD was not related to his in-service stressors.  Specifically, she reported that in terms of witnessing another soldier crushed between two tanks, the Veteran did not meet the re-experiencing, arousal or avoidance criteria for PTSD; thus PTSD was not caused by or a result of witnessing this incident.  Further, in terms of the harassment by the sergeant major, the service treatment records did not mention this incident and there were no markers in the service record.  Therefore, she opined that it was less likely that PTSD was caused by or a result of this claimed harassment.  

The August 2010 VA examination was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiner considered the Veteran's in-service stressors, and determined that the Veteran's PTSD was not related to his military service.   

The appellant has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the appellant has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so as to.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that in addition to statements from the appellant indicating a relationship between the Veteran's PTSD and his military service, there are also statements of record from the Veteran and their daughter indicating a relationship between the Veteran's PTSD and his military service.  The Board notes that the appellant, the Veteran, and their daughter, while entirely competent to report the Veteran's symptoms (including depression), have presented no probative clinical evidence of a nexus between the Veteran's diagnosed PTSD and his military service.  The Board finds that the appellant, Veteran, and their daughter as lay persons are not competent to associate any of the Veteran's claimed symptoms to military service.  That is, the appellant, the Veteran, and their daughter are not competent to opine on matters such as the etiology of the Veteran's PTSD.  Such opinion requires specific medical training and is beyond the competency of the appellant, the Veteran, or their daughter.  In the absence of evidence indicating that the appellant, Veteran, or their daughter have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus between the Veteran's PTSD and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant, the Veteran, and their daughter in support of the appellant's own claim is not competent evidence of a nexus.

Accordingly, element (3) is not met, and the appellant's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.

Acquired psychiatric disability other than PTSD

The Board initially notes that the August 2010 VA examiner reported that "it is likely that [the Veteran] may have already been depressed prior to entering service..."  To the extent that there is a question as to whether the Veteran had a preexisting acquired psychiatric disorder manifested by depression that was aggravated by his period of service, the Board notes that his service treatment records, to include an October 1977 examination prior to enlistment, are absent any notation of an acquired psychiatric disorder and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the acquired psychiatric disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran's service treatment records during his period of active duty do not document the presence of an acquired psychiatric disorder or symptoms associated therewith that may be attributable to a pre-existing acquired psychiatric disorder, the Board finds that there is not clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that pre-existed his military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

With respect to medical evidence showing manifestations of an acquired psychiatric disorder during the one-year presumptive period after the Veteran's separation from service, the evidence does not show psychiatric symptomatology consistent with 
occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication as contemplated by a compensable evaluation.  On the contrary, the record does not reflect any complaints or medical evidence of a psychiatric disability prior to October 2003 (more than 20 years after his separation from active service).  Based on the foregoing, the Board concludes that service connection on a presumptive basis is not warranted.  Accordingly, the Board will now consider the appellant's service connection claim on a direct basis.  

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the competent medical evidence of record indicates diagnoses of depression.  See, e.g., the August 2010 VA examination report.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, as discussed above, the appellant contends that the Veteran's diagnosed depression was related to his military service, specifically an incident when he witnessed another soldier die in November 1978 as a result of being crushed between two vehicles, as well as an incident in June 1983 when he was verbally harassed by a sergeant major.  

The Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder other than PTSD.  However, the Veteran's incident with regard to witnessing another soldier being crushed in between two vehicles has been verified by JSRRC.  To this extent, Hickson element (2) has been satisfied.  With regard to the appellant's contention that the Veteran was verbally harassed by a sergeant major during service in June 1983, although there is no verification of this incident besides the Veteran's and appellant's statements, the Board will also consider this incident in evaluation of the appellant's claim.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's acquired psychiatric disorder other than PTSD is related to his military service.

Specifically, the Veteran was afforded a VA examination in August 2010.  Notably, the examiner considered the Veteran's in-service incidents in November 1978 and June 1983 as well as his postservice mental health symptomatology, to include an episode of domestic violence in 1994.  Following examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with depression and concluded that it is less likely than not that depression is due to service.  The examiner's rationale for her conclusion was based on her finding that although the Veteran may have already been depressed prior to entering service which may have continued in service, the service treatment records did not mention depression.  She further noted that the Veteran was able to raise in rank to E-5 during service which suggested that if there was depression present, it did not interfere with performance of duty.  Moreover, there was no treatment for depression for 20 years after discharge making it less likely related to any service activity.  

The August 2010 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the August 2010 VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of an acquired psychiatric disorder for more than 20 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Board observes that in addition to statements from the appellant indicating a relationship between the Veteran's acquired psychiatric disorder other than PTSD, to include depression, and his military service, there are also statements of record from the Veteran and their daughter indicating a relationship between the Veteran's acquired psychiatric disorder and his military service.  The Board notes that the appellant, the Veteran, and their daughter, while entirely competent to report the Veteran's symptoms (including depression), have presented no probative clinical evidence of a nexus between the Veteran's diagnosed depression and his military service.  The Board finds that the appellant, Veteran, and their daughter as lay persons are not competent to associate any of the Veteran's claimed symptoms to military service.  That is, the appellant, the Veteran, and their daughter are not competent to opine on matters such as the etiology of the Veteran's acquired psychiatric disorder other than PTSD, to include depression.  Such opinion requires specific medical training and is beyond the competency of the appellant, the Veteran, or their daughter.  In the absence of evidence indicating that the appellant, Veteran, or their daughter have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus between the Veteran's acquired psychiatric disorder and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant, the Veteran, and their daughter in support of the appellant's own claim is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the appellant appears to be contending that the Veteran had an acquired psychiatric disorder continually since service.  However, the first postservice evidence of complaint of, or treatment for, a psychiatric disorder is dated in October 2003.  This was more than 20 years after the Veteran left active duty in June 1983.    

While the appellant is competent to report that the Veteran had depression over the years since service, the Board notes that the Veteran's April 1983 separation examination is pertinently absent any complaints of or treatment for an acquired psychiatric disorder.  Moreover, a November 1988 service examination is likewise absent any psychiatric symptomatology.  The Board therefore finds that the appellant's current statements regarding a continuity of a psychiatric disorder since service are outweighed by the medical evidence of record.  The Veteran's April 1983 separation examination as well as the November 1988 service examination and August 2010 VA examination contradict any current assertion that the Veteran's acquired psychiatric disorder was manifested during service and had continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a psychiatric disorder for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the appellant that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the appellant's claim fails on this basis.  

In conclusion, for reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, based upon substitution of the appellant as the claimant is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


